Citation Nr: 0217791	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-14 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include consideration as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to 
include consideration as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, 
to include consideration as due to an undiagnosed illness.

4.  Entitlement to service connection for dizziness, to 
include consideration as due to an undiagnosed illness.

5.  Entitlement to service connection for an abdominal 
muscle strain.  

(The issue of entitlement to service connection for 
spondylolisthesis at L5-S1 with degenerative disc disease 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1991, including duty in the Southwest Asia Theater of 
Operations from January to April 1991.  She also had 8 
months and 21 days of prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).   

The Board is undertaking additional development on the 
issue of service connection for spondylolisthesis at L5-S1 
with degenerative disc disease pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing that issue.

FINDINGS OF FACT

1.  All evidence necessary for review of the issues on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claims, the evidence necessary to 
substantiate the claims, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on her behalf.

2.  The veteran's current headaches were not present 
during service, and have been diagnosed as being tension 
headaches.

3.  The veteran does not have objective indications of 
chronic disability manifested by fatigue.

4.  The veteran's current skin rash was not present during 
service, and has been diagnosed as being due to a fungus.

5.  The veteran does not have objective indications of 
chronic disability manifested by dizziness.  

6.  The veteran does not currently have an abdominal 
muscle strain.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by 
service, and may not be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

2.  A chronic disorder manifested by fatigue was not 
incurred in or aggravated by service, and may not be 
presumed to have been due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

3.  A skin disorder was not incurred in or aggravated by 
service, and may not be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

4.  A chronic disorder manifested by dizziness was not 
incurred in or aggravated by service, and may not be 
presumed to have been due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

5.  An abdominal muscle strain was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as 
to the evidence needed to substantiate her claims.  The 
Board concludes the discussions in the rating decision, 
the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and letters sent to the 
appellant informed her of the information and evidence 
needed to substantiate the claims and complied with the 
VA's notification requirements.  The SOC and SSOCs 
essentially considered the merits of the substantive 
issues.  The communications provided the appellant with an 
explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain 
on her behalf.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The SOC and SSOCs advised her of 
the evidence that had been obtained and considered.  The 
RO also supplied the appellant with the applicable 
regulations in the SOC and SSOCs.  The June 2002 SSOC 
specifically considered the VCAA.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  The veteran has had 
a hearing.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, 
no further assistance to the appellant with the 
development of evidence is required.  

In the circumstances of this case, another remand to have 
the RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist 
the claimant in this case.  Further development and 
further expending of the VA's resources are not warranted.  
Taking these factors into consideration, there is no 
prejudice to the claimant in proceeding to consider the 
claims on the merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

I.  Entitlement To Service Connection For Headaches, To 
Include
 Consideration As Due To An Undiagnosed Illness.

The veteran contends that she developed symptoms of a 
headache disorder after coming back from the Persian Gulf.  
During the hearing held in July 2001, she testified that 
in service she experienced headaches in the area in back 
of her eyes.  She said that she saw a private doctor after 
service and he told her to stay out of the sun.  She also 
said that she was not currently being treated by anyone 
for headaches.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131.  Service connection 
connotes many factors but basically it means that the 
facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by 
a veteran's service records, or for which he seeks a 
service connection must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization 
in which he served, his medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence 
of record, with due consideration to the policy of the VA 
to administer the law under a broad and liberal 
interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within 
the presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word ``Chronic.''  When the disease identity 
is established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d).

Service-connected compensation may be paid to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or 
symptoms listed below.  The symptoms must be manifest to a 
degree of 10 percent or more.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months 
or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month 
period will be considered chronic.  

The signs and symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, (12) abnormal weight loss, or (13) 
menstrual disorders.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001."  
The presumptions were amended to allow service connection 
to be presumed for "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome, as well as 
any diagnosed illness that the Secretary determines by 
regulation to be service-connected.  The changes are 
effective 
March 1, 2002.

The Board notes, for purposes of direct service 
connection, that the veteran's service medical records do 
not contain any references to complaints, findings, or 
diagnoses of a chronic headache disorder.  A service 
medical record dated in February 1991 shows that the 
veteran reported complaints including a headache across 
the eyebrows.   However, this was attributed to sinusitis.  
Subsequent records do not show that the sinus headaches 
continued.  The report of a medical record dated in March 
1991 shows that she reported having a history of frequent 
or severe headaches, but it was specified that this 
existed prior to service.  The reports of medical 
examinations conducted in March 1991 and April 1991 for 
the purpose of her release from active duty are both 
negative for references to headaches.  

In addition, the report of a medical history given by the 
veteran in June 1993 in connection with an annual reserve 
service examination shows that she denied having a history 
of frequent or severe headaches.  The report of a medical 
examination conducted in June 1993 is also negative for 
references to headaches.  

The earliest post service VA record containing a complaint 
of a headache is dated in March 1994.  In January 1995, 
the veteran submitted a claim to the VA for tension 
headaches. 

The report of a general medical examination conducted by 
the VA in November 1999 shows that the veteran reported 
that she was diagnosed with tension headaches in 1990 when 
she was in the Persian Gulf.  She said that she started 
having such headaches after an accident with her back.  
She reported that she now had these headaches only once a 
week.  Following examination, the pertinent diagnosis was 
symptomatic tension headaches, improved, found.  

The Board finds that the veteran's current headaches were 
not present during service, and have been diagnosed as 
being tension headaches.  The Board notes that the current 
diagnosis of tension headaches is different than the 
diagnosis of a sinus headache which was noted in service.  
As the disorder has been attributed to a particular 
diagnosis, the presumption applicable to undiagnosed 
illnesses does not apply.  Accordingly, the Board 
concludes that the veteran's current headaches were not 
incurred in or aggravated by service, and may not be 
presumed to be due to an undiagnosed illness incurred 
during Persian Gulf service.

II.  Entitlement To Service Connection For Fatigue, To 
Include
 Consideration As Due To An Undiagnosed Illness.

During the hearing held at the RO in July 2001, the 
veteran testified that starting when she went to Saudi 
Arabia she felt tired very easily.  She said that her 
blood had been checked and everything was normal, yet she 
still felt tired.  She said that she did not receive 
treatment for fatigue in service.   

The Board finds, however, that the veteran has not 
presented evidence of objective indications that she has a 
chronic disability manifested by fatigue.  As discussed, 
objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  The only evidence of fatigue which has been 
presented is the veteran's own subjective complaints.  

The veteran's service medical records do not contain any 
references to fatigue.  The earliest post service medical 
record reflecting a complaint of fatigue is a VA record 
dated in March 1994.  A VA Persian Gulf Examination 
conducted in November 1994 also contains a complaint of 
fatigue.  However, the veteran's VA and private treatment 
records generally do not contain complaints of fatigue.

The report of a general medical examination conducted by 
the VA in November 1999 shows that the veteran reported 
that she started having progressive fatigue when she was 
in Saudi Arabia.  She said that she reported this to 
military physicians and was told that it was due to the 
hot weather.  She said that her fatigue was now improving.  
She previously had daily fatigue, and now only had fatigue 
twice a week, and some weeks she had none at all.  The 
fatigue was not debilitating in nature and was not severe 
enough to reduce her daily activities below fifty percent.  
Following examination, the diagnosis was chronic fatigue 
syndrome, not found.  It was also noted that evidence of a 
past resolved infection with Epstein-Barr virus was found.  

The veteran also has not presented evidence of lost time 
from work or other nonmedical indications of fatigue.  
Based on the evidence, the Board finds that the veteran 
does not have objective indications of chronic disability 
manifested by fatigue.  Thus, the veteran has not met one 
of the essential elements under 38 C.F.R. § 3.317.  A 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Accordingly, the Board concludes that fatigue 
may not be presumed to be due to an undiagnosed illness 
incurred during Persian Gulf service.

III.  Entitlement To Service Connection For A Skin 
Disorder, To Include
 Consideration As Due To An Undiagnosed Illness.

The veteran testified during the hearing held in July 2001 
that her nails started changing colors, becoming yellow 
and black while she was in Saudi Arabia.  She said that 
when she came back she went to a private doctor who 
removed a nail.  She also reported having blisters on her 
fingers and hands.  She said that her skin problems had 
been treated with a fungus medication.  

The veteran's service medical records do not contain any 
references to a skin disorder.  The report of a medical 
history given by the veteran in March 1991 shows that she 
denied having a history of skin disease or foot trouble.  
The report of a medical examination conducted in March 
1991 for the purpose of her release from active duty shows 
that clinical evaluation of the feet was normal.  The 
Board also notes that an undated Southwest Asia 
demobilization medical evaluation indicates that she had 
no rash, skin infection or sores.  

The report of a medical history given by the veteran in 
June 1993 in connection with reserve service also shows 
that she denied having a history of skin disease or foot 
trouble.  The report of a medical examination conducted at 
that time shows that the skin and feet were normal.  

The earliest post service treatment record pertaining to a 
skin disorder is a private medical record dated in 
November 1991 which shows that the veteran was seen for a 
fungus infection of the feet.  The record does not contain 
any indication that the disorder was related to service.

No competent medical evidence has otherwise been presented 
to show that the rash is related to service.  Although the 
veteran has expressed her own opinion that the disorder is 
related to service, the United States Court of Appeals for 
Veterans Claims (Court) has held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  For these 
reasons, the Board finds that the skin disorder was not 
present until after service, and is not related to 
service.  Accordingly, the claim for service connection 
for a skin disorder on a direct basis must be denied.

With respect to the claim that the skin disorder is due to 
an undiagnosed illness incurred during the Persian Gulf 
war, the Board notes that report of a feet examination 
conducted by the VA in November 1999 shows that the skin 
disorder was diagnosed as (1) onychomycosis right hallux 
and 5th digits on both feet, and (2) interdigital tinea 
pedis noted on both feet.  Similarly, the report of a skin 
examination conducted by the VA in November 1999 shows 
that the diagnoses were (1) tinea pedis, (2) 
onychomycosis, and (3) blisters on left palmar area, 
probably infection.  The report of a general medical 
examination conducted by the VA in November 1999 reflects 
that the examiner concluded that the veteran had a fungal 
skin infection of the fingers and right arm.  Accordingly, 
the Board concludes that veteran's skin problems are due 
to known diagnoses and may not be presumed to be due to an 
undiagnosed illness incurred during Persian Gulf service.

IV.  Entitlement To Service Connection For Dizziness, To 
Include
 Consideration As Due To An Undiagnosed Illness.

During the hearing held at the RO in July 2001, the 
veteran testified that starting when she went to Saudi 
Arabia she felt dizzy as though she were going to fall.  
She said that she went to sick call for this symptom twice 
during service.  She said that since coming back from 
service she had seen a doctor and told the doctor that she 
felt dizzy, but the doctor checked her blood pressure and 
told her she was okay.  

The Board finds, however, that the veteran has not 
presented evidence of objective indications that she has a 
chronic disability manifested by dizziness.  As discussed, 
objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  The only evidence of dizziness which has 
been presented is the veteran's own subjective complaints.  

The veteran's service medical records contain only a 
single reference to dizziness.  The record, which is dated 
in February 1991, shows that the symptom was attributed to 
sinusitis and possible mild dehydration.  The report of a 
medical history given by the veteran in March 1991 for the 
purpose of her separation from service shows that she 
denied having a history of dizziness or fainting spells.  
The report of a medical examination conducted at that time 
does not contain any references to dizziness.  

The earliest post service medical record reflecting a 
complaint of dizziness is a private record dated in August 
1991 which shows that the veteran reported a complaint of 
feeling dizzy upon waking up and when sitting and resting.  
A medication was prescribed.  

A VA medical record dated in March 1994 shows that the 
veteran reported having a feeling of being dizzy when she 
lays down, but said that it was better after arising in 
the morning to eat.  The diagnostic impression was 
vertigo, supine.  A VA Persian Gulf screening 
questionnaire and a Persian Gulf examination conducted by 
a VA social worker both dated in November 1994 show that 
the veteran gave a history of feeling dizzy and 
lightheaded.  

Significantly, the veteran's current VA medical treatment 
records do not reflect complaints of dizziness.  The 
report of a medical history given by the veteran in July 
1998 for the purpose of reserve service shows that she 
denied having dizziness or fainting spells.  

In addition, the report of a general medical examination 
conducted by the VA in November 1999 shows that the 
veteran reported that she had never been diagnosed with 
vertigo.  She stated that she had occasional dizziness 
when lying down, but when she moved her head from side to 
side it went away.  She had never had any treatment for 
this, and the symptoms were very occasional.  Following 
examination, the diagnosis was vertigo, not found.  

Finally, in her substantive appeal statement dated in June 
2000, the veteran reported that her vertigo had not 
recurred.   

Based on the evidence, the Board finds that the veteran 
does not have objective indications of chronic disability 
manifested by dizziness.  Thus, the veteran has not met 
one of the essential elements under 38 C.F.R. § 3.317.  A 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Accordingly, the Board concludes that 
dizziness may not be presumed to be due to an undiagnosed 
illness incurred during Persian Gulf service.

V.  Entitlement To Service Connection For An Abdominal 
Muscle Strain.

During the hearing held at the RO in July 2001, the 
veteran testified that on some days she experienced 
bloating of her stomach as though she were pregnant.  She 
said that sometimes it was accompanied by pain.  She said 
that shortly before her period of active service she 
underwent a cesarean section, and that during service she 
was bleeding a lot.  

The veteran's service medical records do not contain any 
references to an abdominal muscle strain.  The report of a 
medical history given by the veteran in March 1991 does 
not contain any mention of such a problem.  The report of 
a medical examination conducted in March 1991 for the 
purpose of her separation from service shows that clinical 
evaluation of the abdomen and viscera was normal.  

A VA record dated in March 1994 shows that the veteran 
reported a complaint of having pain in the right 
periumbilical area near an old cesarean section.  The 
diagnostic impression was muscle strain abdomen.  

More recently, however, the report of an examination 
conducted by the VA in November 1999 shows that the 
veteran claimed that she had an abdominal muscle strain 
because she was called to active duty only three weeks 
after having a cesarean section.  She said that because of 
that she had some flaccid abdominal muscles and she had to 
lift heavy weights in service.  She also said that this 
resulted in some kind of urinary incontinence.  She said 
that she had not really been followed by her primary care 
physician for this condition, nor had she ever been seen 
by any specialist.  On physical examination, her abdomen 
was mildly protuberant.  There was no tenderness, and no 
organomegaly and no apparent areas seen on the abdominal 
muscles.  The pertinent diagnosis was muscle abdominal 
strain, not found.  

The Board finds that the veteran does not currently have 
an abdominal muscle strain.  A service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board concludes that an abdominal muscle 
strain was not incurred in or aggravated by service.


ORDER

1.  Service connection for headaches, to include 
consideration as due to an undiagnosed illness, is denied.

2.  Service connection for fatigue, to include 
consideration as due to an undiagnosed illness, is denied.

3.  Service connection for a skin disorder, to include 
consideration as due to an undiagnosed illness, is denied.

4.  Service connection for dizziness, to include 
consideration as due to an undiagnosed illness, is denied.

5.  Service connection for an abdominal muscle strain is 
denied.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

